Controversy without action, submitted on an agreed statement of facts, to determine the liability of the Warrenton Grocery Company for the debts of R. L. Cook, either as partner or principal and agent.
From a judgment exculpating the said Warrenton Grocery Company from liability for the debts of R. L. Cook upon the facts agreed, the plaintiff appeals, assigning error.
The judgment is correct. The case would be valueless as a precedent, hence the facts are not stated and no opinion will be written, other than this memorandum.
Affirmed.